COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-168-CV
 
  
IN 
THE ESTATE OF GLENN ALLEN
 
DAVIS, 
DECEASED
 
 
 
----------
FROM 
THE PROBATE COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
July 21, 2004 we notified appellant that his brief had not been filed as 
required by rule 38.6(a). See TEX. 
R. APP. P. 38.6(a).  We stated we would 
dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  We have not received any 
response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
 
  
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
August 30, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.